DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Independent claim 11 and dependent claims 3–5 and 8–10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 11 is allowable over Widerski et al., US 2008/0250763 (“Widerski”).
Independent claim 11 disclsoes a filter for a gaseous fluid.  The filter comprises at least one filter housing comprising a housing body comprising at least one inlet opening for fluid to be cleaned and at least one outlet opening for cleaned fluid. The housing body comprises an element receptacle arranged in an interior of the housing body.  The housing body comprises at least one installation opening extending through an outer wall of the housing body and providing access to the element receptacle in an installation direction, extending parallel or coaxial to an installation axis.  The at least one installation opening is arranged at a transverse side of the housing body.  The transverse side is laterally arranged relative to a housing axis which is arranged transverse to the installation axis.  The filter comprises at least one filter element configured to be inserted through the at least one installation opening into the element receptacle and configured to be arranged in the element receptacle such that the at least one filter element separates the at least one inlet opening from the at least one outlet opening. The housing body comprises at least one sealing surface configured to 
Widerski discloses a filter for a gaseous fluid (air cleaner, Fig. 28, pt. 400, [0159]).  The filter comprises at least one filter housing (housing, Fig. 28, pt. 402, [0159]) comprising a housing body (the body of housing 402) comprising at least one inlet opening for fluid to be cleaned (inlet, Fig. 28, pt. 407, [0160]) and at least one outlet opening for cleaned fluid (outlet, Fig. 28, pt. 408, [0160]). The housing body comprises an element receptacle arranged in an interior of the housing body (the interior of housing 402).  The housing body comprises at least one installation opening extending through an outer wall of the housing body and providing access to the element 

    PNG
    media_image1.png
    896
    657
    media_image1.png
    Greyscale

Claim 11 differs from Widerski because the reference does not disclose the lip surrounding the open top 404 reducing the size of the opening to a size smaller than a corresponding width of the filter element 401, with the lip blocking against the filter element such that to fit through the reduced width, the filter element 401 needs to be elastically deformed to accomplish removal of the filter element 401 from the housing body through the installation opening.  Rather, the filter element 401 has a smaller width than the lip that surrounds the opening, as seen in Fig. 28.
Claims 3–5 and 8–10 are allowable because they depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776